DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2021 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 2, 6, 8-11, 12, 14, 17 and 19-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 8-14 and 17-18 of US. Patent No. 10,984,710.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the broader claim limitation of claim 1 of the current application is met by the narrower claim limitation of claims 1 and 9 of Patent No. 10,984,710 as shown in the following tables and the discussion thereafter. 

Current Application
US. Patent No. 10,984,710
1.    A method for sending driving data of a backlight source, wherein the backlight source comprises a plurality of rows of light-emitting elements, and the method comprises:

sending the driving data of the plurality of rows of light-emitting elements to a driving circuit of the backlight source at many times;
wherein at least one data packet is sent each time, each of the at least one data packet comprises driving data for driving one row of light-emitting elements, and a quantity of data packets sent each time is less than a quantity of rows of light-emitting elements included in the backlight source;
























each row of light-emitting elements is configured to provide backlight for at least one row of pixels in a plurality of rows of pixels included in a display panel; and

receiving a second synchronization signal which is sent by a scanning driving circuit of the display panel at an interval of a scanning duration, wherein the scanning duration is a duration required for the scanning driving circuit to scan the at least one row of pixels; and
upon receipt of the second synchronization signal each time, sending a third synchronization signal to the driving circuit of the backlight source, wherein the third synchronization signal is intended to instruct the driving circuit of the backlight source to drive one row of light-emitting elements to emit light.





sending the driving data of the plurality of rows of light-emitting elements to a driving circuit of the backlight source at many times;
wherein at least one data packet is sent each time, each of the at least one data packet comprises driving data for driving one row of light-emitting elements, and a quantity of data packets sent each time is less than a quantity of rows of light-emitting elements included in the backlight source;
acquiring the driving data of the plurality of rows of light-emitting elements comprises:
receiving a first synchronization signal sent by the image processing circuit:
receiving grayscale data of an image to be displayed which is sent by an image


processing the grayscale data to obtain driving data of each of the light-emitting
elements in the plurality of rows of light-emitting elements: and
sending the driving data of the plurality of rows of light-emitting elements to a driving circuit of the backlight source at many times comprises:
upon receipt of the first synchronization signal and delay for a buffer duration,
sending the driving data of the plurality of rows of light-emitting elements to the driving circuit of the backlight source at many times.
9.    (Original) The method according to claim 1, wherein each row of light-emitting elements is configured to provide backlight for at least one row of pixels in a plurality of rows of pixels included in a display panel;


receiving a second synchronization signal which is sent by a scanning driving circuit of the display panel at an interval of a scanning duration, wherein the scanning duration is a duration required for the scanning driving circuit to scan the at least one row of pixels; and

upon receipt of the second synchronization signal each time, sending a third synchronization signal to the driving circuit of the backlight source, wherein the third synchronization signal is intended to instruct the driving circuit of the backlight source to drive one row of light-emitting elements to emit light.


Claim 2 of the present application corresponds to claim 2 of US. Patent No. 10,984,710.
Claim 3 of the present application corresponds to claim 3 of US. Patent No. 10,984,710.
Claim 4
Claim 5 of the present application corresponds to claim 5 of US. Patent No. 10,984,710.
Claim 6 of the present application corresponds to claim 1 of US. Patent No. 10,984,710.
Claim 7 of the present application corresponds to claim 1 of US. Patent No. 10,984,710.
Claim 8 of the present application corresponds to claim 8 of US. Patent No. 10,984,710.
Claim 9 of the present application corresponds to claim 10 of US. Patent No. 10,984,710.
Current Application
US. Patent No. 10,984,710
10. A control circuit, comprising: a memory, a processor and a computer program stored on the memory, wherein when executing the computer program, the processor performs the following operations:
acquiring driving data of a plurality of rows of light-emitting elements included in a backlight source; and
sending the driving data of the plurality of rows of light-emitting elements to a driving circuit of the backlight source at many times;
wherein at least one data packet is sent each time, each of the at least one data packet comprises driving data for driving one row of light-emitting elements, and a 























each row of light-emitting elements is configured to provide backlight for at least one row of pixels in a plurality of rows of pixels included in a display panel; and when executing the computer program, the processor further performs the following operations:

receiving a second synchronization signal which is sent by a scanning driving circuit of the display panel at an interval of a scanning duration, wherein the scanning duration is a duration required for the scanning driving circuit to scan the at least one row of pixels; and
upon receipt of the second synchronization signal each time, sending a third synchronization signal to the driving circuit of the backlight source, wherein the 

acquiring driving data of a plurality of rows of light-emitting elements included in a backlight source; and
sending the driving data of the plurality of rows of light-emitting elements to a driving circuit of the backlight source at many times;
wherein at least one data packet is sent each time, each of the at least one data packet comprises driving data for driving one row of light-emitting elements, and a 
acquiring the driving data of the plurality of rows of light-emitting elements comprises:
receiving a first synchronization signal sent by the image processing circuit:
receiving grayscale data of an image to be displayed which is sent by an image processing circuit: and
processing the grayscale data to obtain driving data of each of the light-emitting elements in the plurality of rows of light-emitting elements: and
sending the driving data of the plurality of rows of light-emitting elements to a driving circuit of the backlight source at many times comprises:
upon receipt of the first synchronization signal and delay for a buffer duration, sending the driving data of the plurality of 
17.    (Original) The control circuit according to claim 11, wherein each row of light-emitting elements is configured to provide backlight for at least one row of pixels in a plurality of rows of pixels included in a display panel; and when executing the computer program, the processor performs the following operations:
receiving a second synchronization signal which is sent by a scanning driving circuit of the display panel at an interval of a scanning duration, wherein the scanning duration is a duration required for the scanning driving circuit to scan the at least one row of pixels; and
upon receipt of the second synchronization signal each time, sending a third synchronization signal to the driving circuit of the backlight source, 

Claim 11 of the present application corresponds to claim 12 of US. Patent No. 10,984,710.
Claim 12 of the present application corresponds to claim 13 of US. Patent No. 10,984,710.
Claim 13 of the present application corresponds to claim 14 of US. Patent No. 10,984,710.
Claim 14 of the present application corresponds to claim 11 of US. Patent No. 10,984,710.
Current Application
US. Patent No. 10,984,710
16. A non-transitory computer-readable storage medium having at least one instruction stored therein, wherein when running on a computer, the computer-readable storage medium causes the computer to perform the method for sending the driving data of the backlight source as defined in claim 1.
18.    (Original) A computer-readable storage medium having at least one instruction stored therein, wherein when running on a computer, the computer-readable storage medium causes the computer to perform the method for sending the driving data of the backlight source as defined in claim 1.


Allowable Subject Matter
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combined limitations of independent claim 17, specifically the limitation stated as “receiving a second synchronization signal which is sent by a scanning driving circuit of the display panel at an interval of a scanning duration, wherein the scanning duration is a duration required for the scanning driving circuit to scan the at least one row of pixels; and upon receipt of the second synchronization signal each time, sending a third synchronization signal to the driving circuit of the backlight source, wherein the third synchronization signal is intended to instruct the driving circuit of the backlight source to drive one row of light-emitting elements to emit light”. The dependent claims 18-20 are allowed for at least the same reason indicated above.
Ueno (US. Pub. No. 2012/0075274) is considered the closest prior art. Ueno discloses a method for sending driving data of a backlight source, wherein the backlight source comprises a plurality of rows of light-emitting elements, and the method comprises acquiring driving data of a plurality of rows of light-emitting elements included in a backlight source; and sending the driving data of the plurality of rows of light-emitting elements to a driving circuit of the backlight source at many times; wherein at least one data packet is sent each time, each of the at least one data packet comprises driving data for driving one row of light-emitting elements, and a quantity of data packets sent each time is less than a quantity of rows of light-emitting elements included in the backlight source; however, Ueno fails to disclose receiving a second synchronization signal which is sent by a scanning driving circuit of the display panel at an claim 17.
Zhang (US. Pub. No. 2014/0252984) discloses an LED backlight driving circuit, wherein at least one data packet is sent each time, each of the at least one data packet comprises driving data for driving one row of light-emitting elements; however, Zhang fails to disclose receiving a second synchronization signal which is sent by a scanning driving circuit of the display panel at an interval of a scanning duration, wherein the scanning duration is a duration required for the scanning driving circuit to scan the at least one row of pixels; and upon receipt of the second synchronization signal each time, sending a third synchronization signal to the driving circuit of the backlight source, wherein the third synchronization signal is intended to instruct the driving circuit of the backlight source to drive one row of light-emitting elements to emit light required for claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAN-YING YANG/Primary Examiner, Art Unit 2622